COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 '
 OSVALDO MIGUEL PEREZ,                                           No. 08-13-00024-CR
                                                 '
                   Appellant,                                      Appeal from the
                                                 '
 v.                                                          County Criminal Court No. 1
                                                 '
 STATE OF TEXAS,                                               of El Paso County, Texas
                                                 '
                  State.                         '               (TC# 20120D01211)



                                            ORDER

       The Reporter’s Record in the above styled and numbered cause was due April 1, 2013.

The Court Reporter has indicated that financial obligations have not been met regarding the

preparation of the reporter’s record.

       Being that no Reporter’s Record has been filed, it is ORDERED that the trial court

conduct a hearing to determine whether appellant has been deprived of a reporter’s record for

any reason, including ineffective assistance of counsel, whether appellant desires to continue

with this appeal, whether appellant is entitled to a reporter’s record at county expense or

appointment of new counsel. The trial judge shall enter any necessary orders and/or findings

including any appointment of new counsel and shall forward them to the District Clerk, of El

                                                 1
Paso County on or before April 29, 2013. The District Clerk shall prepare a supplemental clerk’s

record containing the trial court’s findings and/or orders and forward the same to this Court on or

before May 9, 2013. Further, the transcription of the hearing shall be prepared, certified and

filed with this Court on or before May 9, 2013.

       IT IS SO ORDERED this 9th day of April, 2013.



                                                      PER CURIAM

Before McClure, C.J., Rivera, and Rodriguez, JJ.
(Rivera, J., not participating)




                                                  2